  Case 3:20-cr-00060-GNS Document 9 Filed 06/23/20 Page 1 of 4 PageID #: 31




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                               AT LOUISVILLE

                   CRIMINAL ACTION NO. 3:20-CR-00060-GNS

UNITED STATES OF AMERICA                                                      PLAINTIFF

vs.

JOHN JAMES SHAUGHNESSY, III                                                 DEFENDANT

                           ARRAIGNMENT ORDER
                      RECIPROCAL ORDER OF DISCOVERY

       Proceedings were held by video on June 19, 2020 for the purpose of an initial
appearance and arraignment. The Defendant, John James Shaughnessy, III, was present,
in custody, with Rob Eggert and Patrick J. Renn. Assistant United States Attorney Alicia
P. Gomez was present for the United States of America.            These proceedings were
recorded by Terri Turner, Official Court Reporter.
       As to the matter of arraignment, the defendant, by counsel, acknowledged his
identity, acknowledged that he had received a copy of the Indictment, including the
Penalties Page, and acknowledged that he understood the nature of the charges associated
therewith.
       Thereupon, by counsel, formality of arraignment was waived, and a plea of NOT
GUILTY was entered to the charges in the Three-Count Indictment.
       IT IS ORDERED that a further proceedings hearing shall be conducted
telephonically before Judge Greg N. Stivers on July 13, 2020, commencing at 3:15 p.m.
EST. The call will be initiated by the Court.
       IT IS FURTHER ORDERED that the parties proceed to give reciprocal
discovery pursuant to the provisions of Rule 16, Federal Rules of Criminal Procedure,
and Title 18, United States Code. Section 3500, Jencks Act, subject to the limitations and
conditions set forth therein, and including, not by way of limitation, the following:



                                             1
  Case 3:20-cr-00060-GNS Document 9 Filed 06/23/20 Page 2 of 4 PageID #: 32




                                     The United States
         Within seven (7) days after entry hereof, the United States Attorney and the
defense counsel shall confer and, upon request, the United States shall permit the
defendant to inspect and copy or photograph:
         1.    Any relevant written or recorded statements made by the defendant, or
copies thereof, within the possession, custody or control of the United States, the
existence of which is known or by the exercise of due diligence may become known to
the United States Attorney;
         2.    The substance of any oral statement, which the United States intends to
offer in evidence at the trial, made by the defendant whether before or after arrest in
response to interrogation by any person then known to the defendant to be a Government
agent;
         3.    Recorded testimony of the defendant before a Federal Grand Jury which
relates to the offense charged;
         4.    Books, papers, documents, photographs, tangible objects, buildings, or
places, or copies or portions thereof, which are within the possession, custody or control
of the United States and which the United States intends to introduce as evidence-in-chief
at the trial of this case;
         5.    Results or reports of physical or mental examinations and of scientific tests
or experiments, or copies thereof, which are within the possession, custody or control of
the United States, the existence of which is known, or by the exercise of due diligence
may become known, to the United States Attorney and which the United States intends to
introduce as evidence-in-chief at the trial of this case;
         6.    Copy of the prior criminal record of the defendant, if any, that is within the
possession, custody or control of the United States, the existence of which is known, or
by the exercise of due diligence may become known, to the United States; and,
         7.    Any tape recording made by Government agents of any conversation with
the defendant.
                                       The Defendant


                                               2
  Case 3:20-cr-00060-GNS Document 9 Filed 06/23/20 Page 3 of 4 PageID #: 33




       The defendant shall likewise provide to the United Sates within seven (7) days
after entry hereof the following information for the purpose of inspection, examination
and photocopying:
       1.       All books, papers, documents, photographs, tangible objects, or copies of
portions thereof, which are within the possession, custody or control of the defendant and
which the defendant intents to introduce as evidence-in-chief at the trial; and,
       2.       Any results or reports of physical or mental examinations and of scientific
tests or experiments made in connection with the particular case, or copies thereof, within
the possession or control of the defendant, which the defendant intends to introduce as
evidence-in-chief at the trial, or which were prepared by a witness whom the defendant
intends to call at trial when the results or reports relate to his testimony.
       If, in the judgment of the United States Attorney, it would not be in the interest of
justice to make any one or more disclosures set forth above and requested by defense
counsel, the disclosure may be declined. A declination of any requested disclosure shall
be in writing, directed to defense counsel, and shall specify the types of disclosure that
are declined.     If the defendant seeks to challenge the declination, or if additional
discovery or inspection is sought, defendant’s attorney shall confer with the appropriate
United States Attorney with a view of satisfying these requests in a cooperative
atmosphere without recourse to the Court. The request may be oral or written and the
United States Attorney shall respond in like manner.
       The United States having moved for the detention of the defendant,
       IT IS FURTHER ORDERED that a detention hearing is scheduled for June 24,
2020 at 1:45 p.m. via video conference before the Honorable Regina S. Edwards,
United States Magistrate Judge.
       Date: June 19, 2020                  ENTERED BY ORDER OF THE COURT:
                                            REGINA S. EDWARDS
                                            UNITED STATES MAGISTRATE JUDGE
                                            VANESSA L. ARMSTRONG, CLERK
                                            BY: /s/ Ashley Henry, Deputy Clerk




                                               3
  Case 3:20-cr-00060-GNS Document 9 Filed 06/23/20 Page 4 of 4 PageID #: 34




Copies to:   Counsel for Defendant
             U.S. Attorney
             Traci Duff, Case Manager

  0|15




                                        4
